United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2642
                                   ___________

Charles Bausley,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Kevin Dugan; Joe Spencer,               * Western District of Arkansas.
                                        *
             Appellees.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: October 1, 2004
                                Filed: October 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Bausley appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action claiming defendant jail personnel violated his Fourth and Fourteenth
Amendment rights by searching his cell and seizing some of his possessions. Having
carefully reviewed the record, we conclude that dismissal was proper for the reasons
the district court stated. See Hudson v. Palmer, 468 U.S. 517, 525-36 (1984) (Fourth


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
Amendment has no applicability to prison cells; no due process violation in
unauthorized deprivation of prisoner’s property if adequate state postdeprivation
remedy exists); McQuillan v. Mercedes-Benz Credit Corp., 961 S.W.2d 729, 732
(Ark. 1998) (state-law action for conversion is remedy for wrongful possession or
disposition of another’s property). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-